Detailed Action
This action is in response to application filed on 08/31/2021, claiming priority to provisional application no. 63/078812 filed 09/15/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claims 1-19 are rejected.

Drawings
The drawings submitted on 08/31/2021 are accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, the term “real time” in claim 4 is a relative term which renders the claim indefinite. The term “real time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.  Wikipedia defines “real time” as:
“Real-time or real time describes various operations in computing or other processes that must guarantee response times within…, usually a relatively short time” (https://en.wikipedia.org/wiki/Real-time). 
Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Appropriate amendments/remarks are required to remedy and/or clarify the scope of the claim. 
At least due to dependency, claim 5 is rejected under the same rational as set forth above. 
Claims 14 and 16 include similar offending language as claim 4, and are therefore rejected under the same rational as set forth for claim 4.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1:
In summary, claim 1 recites “a system… comprising… a content readability plugin-in… a authoring tool… a content readability server… a content readability library… an artificial intelligence engine…”.  The specification of present application fails to provide limiting and deliberate definitions for the above components.  Under broadest reasonable interpretation, all of the above cited components can fairly be construed as software per se.  The system claim fails to recite any component that is necessarily hardware or includes a hardware component.  
Thus, the recited “system” is not a "process", a "machine", a "manufacture", or "composition of matter", as defined in 35 U.S.C. 101.  
At least due to dependency, claims 17-19 are rejected under the same rational as set forth for claim 16. 
    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C 102(a)(1)/(a)(2) as being anticipated by Natarajan et al. (US 2018/0211265 A1, referred herein after as D1). 

As per claim 1, D1 discloses, 
A method for assisting content composition using content readability information, the method comprising, (D1, title, abstract).  
receiving initial textual content in an authoring tool, (D1, figures 3-4, 0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4).  
providing the initial textual content to a content readability plug-in coupled to the authoring tool, (D1, figures1-4, 0034-0038, 0057, 0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, and providing the text to various devices/modules and/or servers (e.g. brank personality engine) to determine various scores (e.g. sophistication), where the sophistication score includes readability score.).  
providing a request from the content readability plug-in to a content readability server, the request identifying the initial textual content, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, and providing the text to various devices/modules and/or servers (e.g. brank personality engine having various components in communication to request/provide various scores/data) to determine various features of content, based on user request to analyze the content.  The examiner notes that D1 further discloses any and/or all discrete steps/procedures/processes may be distributed and executed by any number discreet device/servers, components and/or software modules).).   
the content readability server accessing a content readability library to generate a content readability index corresponding to the initial textual content, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, and providing the text to various devices/modules and/or servers (e.g. brank personality engine having various components in communication to request/provide various scores/data) to determine various features of content and/or various scores, based on user request to analyze the content.  The examiner notes that D1 further discloses any and/or all discrete steps/procedures/processes may be distributed and executed by any number discreet device/servers, components and/or software modules).).   
the content readability server providing input information to an artificial intelligence engine, the input information including the initial textual content, the generated content readability index and content target information; the artificial intelligence engine analyzing the received input information, generating a content recommendation corresponding to the initial textual content, wherein the content recommendation is generated based on the received input information, and returning the content recommendation to the content readability server, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, where system D1 further includes trained modules (.e. AI) that analyzes the content to generate various scores as shown in figure 3.  The trained modules of D1 as shown in figure 4 further discloses generating suggestions for amending the content based on the content, personality model, current score, and/or target score as requested by the user.  The examiner notes that D1 further discloses any and/or all discrete steps/procedures/processes may be distributed and executed by any number discreet device/servers, components and/or software modules).).   
the content readability server providing the content recommendation to the content readability plug-in; and the content readability plug-in displaying the content recommendation to a user of the authoring tool, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, where system D1 further includes trained modules (.e. AI) that analyzes the content to generate various scores as shown in figure 3.  The trained modules and interfaces of D1 as shown in figure 4 further discloses generating/displaying suggestions for amending the content based on the content, personality model, current score, and/or target score as requested by the user..  The examiner notes that D1 further discloses any and/or all discrete steps/procedures/processes may be distributed and executed by any number discreet device/servers, components and/or software modules).).   

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein the content readability plug-in generates a readability interface that is presented within an editing interface of the authoring tool, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, where the readability scores are displayed in the editing interface as shown in figure 4.).   

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
wherein the readability interface displays a readability index value of the initial textual content with the corresponding content recommendation, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, where the readability scores and suggestions are displayed in the editing interface as shown in figure 4.).   

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the content readability plug-in displays the content recommendation to the user of the authoring tool in real time, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, where the readability scores and suggestions are displayed in the editing interface as shown in figure 4 in real-time.).   

As per claim 5, the rejection of claim 4 further incorporated, D1 discloses,
wherein the user types in the initial textual content via an editing interface of the authoring tool, and wherein the content readability plug-in displays the content recommendation to the user of the authoring tool in response to the user typing the initial textual content, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting/typing content into the interface as shown in figures 3-4, where the readability scores and suggestions are displayed in the editing interface as shown in figure 4 in real-time based user provided/typed in text.).   

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
wherein the content recommendation comprises user guidance, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, where the readability scores and suggestions/guidance are displayed in the editing interface as shown in figure 4.).

As per claim 7, the rejection of claim 1 further incorporated, D1 discloses,
wherein the content readability plug-in provides a set of user-selectable buttons that are activatable by a user to cause corresponding actions which include one of the group consisting of: replacing the initial textual content with replacement text; adding recommended text to the initial textual content; and editing the initial textual content, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, where the readability scores and suggestions are displayed in the editing interface as shown in figure 4 in real-time.  D1 further discloses allowing user to selections of various suggestions as shown in figure 4, and based on selection, content of the initial is edited to highlighted and/or emphasized.).   

As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
wherein the content target information comprises an indicator of a target audience, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, where the interface includes the content target information comprises an indicator of a target audience (e.g. see elements 408, 404).).   

As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
wherein the content target information comprises an indicator of a communication type, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, where the interface includes the content target information comprises an indicator of a target communication type (e.g. see elements 408, 404).).   


As per claim 10, the rejection of claim 1 further incorporated, D1 discloses,
 wherein the content readability library implements one or more of a Flesch-Kincade index and a Gunning-Fog Index, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, and generating scores based on Flesch-Kincade index.).   

As per claim 11, the rejection of claim 10 further incorporated, D1 discloses,
wherein the content readability index comprises a numerical value indicative of the initial textual content's readability, (D1, figures1-4, 0034-0038, 0057, 0065-0071 discloses user copying and/or inputting content into the interface as shown in figures 3-4, and generating numerical readability scores based on Flesch-Kincade index.). 

As per claims 12-19:
Claims 12-19 are medium and system claims corresponding to method claims 1-5, and  8-9, and are of substantially same scope. 
Accordingly, claims 12-19 are rejected under the same rational as set forth for claims 1-5, and 8-9.   





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144